department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list tep rat xxxxxkxxxxxxkx xxxxxxxxxxxxx xxxxxxxxxxxkxk legend taxpayer a xxxxxxxxxxxxxk ira b xxxxxxxxxxxxk financial_institution c xxxxxkxxxxxxxxk amount xxxxxxxxxxxxx dear xxxxxxxxxxxxx this is in response to your request dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount within the day period prescribed by sec_408 was due to her misunderstanding of a suggestion made by her tax preparer concerning taking distributions from ira b taxpayer a maintained ira b with financial_institution c went to her tax preparer’s office to sign her the return her preparer briefly mentioned to her that if she anticipated her income would be similar to her 20__ income they should meet at a future date and discuss transferring money from her retirement account to offset itemized_deductions that she had on her individual tax_return the preparer provided a brief example of how she might take an additional_amount of funds from her ra account that would then not be subject_to income taxes the preparer provided in a statement accompanying this taxpayera tax_return while she was reviewing in april20 ‘personal request that it was not her intention to leave taxpayer a with the impression that she could close her entire retirement account and not pay any income taxes as a result in november without any further communication with her preparer taxpayer a completely liquidated ira b and transferred the proceeds to a non-ira account with financial_institution c taxpayer a further represents that she was under stress during the 60-day period she has submitted with the request for a ruling letters from several health providers that document the stress taxpayer a was under during this period as the result of the probate of her husband’s estate since his death in based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this instance taxpayers a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected her ability to timely roll over the distribution of amount the facts indicate that taxpayer a completed an ira distribution form with the intention of transferring amount from her ira to a non-ira account with financial_institution c because failed the advice provided by her tax preparer to liquidate only a portion of ira b in addition after the distribution taxpayer a used the funds for personal expenses under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxxxxx identification no xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely ca a wrthins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
